         Case 4:20-cv-00592 Document 1 Filed on 02/20/20 in TXSD Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 J&J CENTER LLC,                                       §
                                                       §
                             Plaintiff,                §
                                                       §
 vs.                                                   §          CIVIL ACTION NO.__________
                                                       §
 CERTAIN UNDERWRITERS AT                               §
 LLOYD’S, LONDON,                                      §
                                                       §
                             Defendant                 §
                                                       §

                               DEFENDANT’S NOTICE OF REMOVAL

          1.         Defendant Liberty Corporate Capital (Two) Limited, formerly known as Ironshore

Corporate Capital Limited (“Defendant”), files this Notice of Removal pursuant to 28 U.S.C.

Sections 1441 and 1446 as follows:

                                          I. INTRODUCTION

          2.         This case is removable because all proper parties to this litigation have diverse

citizenship and the matter in controversy exceeds $75,000.00.

                                II. COMMENCEMENT AND SERVICE

          3.         The underlying lawsuit was commenced on January 7, 2020, when Plaintiff filed

its Original Petition (“Petition”) in the 113th Judicial District Court, Harris County, Texas, styled

Cause No. 2020-00878, styled J&J Center LLC v. Certain Underwriters at Lloyd’s, London (the

“State Court Lawsuit”). Service of the Petition was affected on Defendant on January 21, 2020 by

serving the Texas Insurance Commissioner.

          4.         This Notice of Removal is filed within thirty days of Defendant’s receipt of the

Petition or service thereof. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.




1032445-v3/15589-001000
         Case 4:20-cv-00592 Document 1 Filed on 02/20/20 in TXSD Page 2 of 5



§ 1446(b). This Notice of Removal is also filed within one year of the commencement of this

action and is thus timely pursuant to 28 U.S.C. § 1446(c).

                                     III. GROUNDS FOR REMOVAL

          5.         Defendant is entitled to remove the State Court Lawsuit to this Court pursuant to

28 U.S.C. §§ 1332, 1441 and 1446 because the State Court Lawsuit is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                                   IV. DIVERSITY OF CITIZENSHIP

          6.         This is an action with complete diversity of citizenship between Plaintiff and the

Defendant.

          7.         Plaintiff is an individual and citizen of the State of Texas.

          8.         Defendant is a United Kingdom private limited company with its principal place of

business and headquarters located in in London, England. Accordingly, Defendant is not a citizen

of the United States for purposes of diversity of citizenship. See 28 U.S.C. 1332(c)(1).

          9.         No change of citizenship has occurred since commencement of the State Court

Lawsuit. Accordingly, diversity of citizenship exists among the proper parties.

                                     V. AMOUNT IN CONTROVERY

          10.        Defendant would show that the minimum jurisdictional limits of this Court have

also been met because the amount in controversy exceeds $75,000. A defendant may perfect a

notice of removal based on allegations in the pleadings or facts in the notice. Chapman v.

Powermatic, Inc., 969 F.2d 160, 163 n.6 (5th Cir. 1992). Plaintiff alleges that the amount in

controversy exceeds $500,000. Therefore, the amount in controversy exceeds the jurisdictional

limit of this Court.




1032445-v3/15589-001000
         Case 4:20-cv-00592 Document 1 Filed on 02/20/20 in TXSD Page 3 of 5



                                                  VI. VENUE

          11.        Venue lies in the Southern District of Texas, Houston Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the State Court Lawsuit in this judicial

district and division.

                               VII. NOTICE AND CONSENT TO REMOVAL

          12.        Defendant will file with the clerk of the state court, and will serve upon Plaintiff’s

counsel, a notice of the filing of this Notice of Removal.

          13.        No Consent to Removal is necessary as Defendant is the only named defendant in

this lawsuit.

                                      VIII. STATE COURT PLEADINGS

          14.        Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                                 IX. EXHIBITS TO NOTICE OF REMOVAL

          15.        The following documents are attached to this Notice as corresponding numbered

exhibits in compliance with Local Rule CV-81:

                          A. Civil Cover Sheet;

                          B. Supplemental Civil Cover Sheet;

                          C. State Court Docket Sheet;

                          D. An index of matters filed in state court: Plaintiff’s Original Petition,

                             Defendant’s Original Answer, Defendant’s Motion for Substitution and

                             Withdrawal of Counsel, and signed Agreed Order Granting Defendant’s

                             Motion for Substitution and Withdrawal of Counsel; and

                          E. Certificate of Interested Persons.




1032445-v3/15589-001000
         Case 4:20-cv-00592 Document 1 Filed on 02/20/20 in TXSD Page 4 of 5



          16.        There are no additional orders signed by the state court judge.

                                            X. CONCLUSION

          WHEREFORE, Defendant Liberty Corporate Capital (Two) Limited, formerly known as

Ironshore Corporate Capital Limited, pursuant to the statutes cited herein and in conformity with

the requirements set forth in 28 U.S.C. § 1446, removes this action from the 113th Judicial District

Court of Harris County, Texas to this Court.

          Dated: February 20, 2020.
                                                   Respectfully submitted,


                                                   /s/ Jerrod Lee Rinehart
                                                   Jerrod Lee Rinehart
                                                   State Bar No. 24060494
                                                   S.D. Tex. No. 908847
                                                   jrinehart@belaw.com
                                                   Elaine S. Morris
                                                   State Bar No. 00784901
                                                   S.D. Tex. No. 620053
                                                   emorris@belaw.com

                                                   BRACKETT & ELLIS, P.C.
                                                   100 Main Street
                                                   Fort Worth, TX 76102-3090
                                                   817.338.1700
                                                   817.870.2265 - fax

                                                   ATTORNEYS FOR DEFENDANT
                                                   LIBERTY CORPORATE CAPITAL (TWO)
                                                   LIMITED, f/k/a IRONSHORE CORPORATE
                                                   CAPITAL LIMITED




1032445-v3/15589-001000
         Case 4:20-cv-00592 Document 1 Filed on 02/20/20 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was sent to all parties and
counsel of record, pursuant to the Federal Rules of Civil Procedure, addressed as follows:

Via Electronic Filing

Carlos Peniche
Peniche Law Firm PC
6200 Savoy Drive, Suite 1202
Houston, Texas 77036
713-344-1206
carlos@penichelaw.com

ATTORNEY FOR PLAINTIFF
DATED this 20th day of February 2020.



                                             /s/ Jerrod Lee Rinehart
                                             Jerrod Lee Rinehart
                                             Elaine S. Morris




1032445-v3/15589-001000
